Exhibit 10.2

TIME SHARING AGREEMENT

THIS TIME SHARING AGREEMENT (the “Agreement”) is made and entered into this 28th
day of January, 2009, by and between Altria Client Services Inc., with an
address of 6601 West Broad Street; Richmond, VA 23230 (“Operator”) and Michael
E. Szymanczyk, with an address of 6601 West Broad Street; Richmond, VA 23230
(“User”).

WITNESSETH, that

WHEREAS, Operator owns the aircraft more particularly described on Exhibit A
attached hereto (collectively, the “Aircraft”);

WHEREAS, Operator employs a fully qualified flight crew to operate the Aircraft;
and

WHEREAS, Operator desires to lease said Aircraft with flight crew to User and
User desires to lease said Aircraft and flight crew from Operator on a time
sharing basis pursuant to Section 91.501(b)(6) of the Federal Aviation
Regulations (the “FARs”).

NOW THEREFORE, Operator and User declaring their intention to enter into and be
bound by this Agreement, and for the good and valuable consideration set forth
below, hereby covenant and agree as follows:

1. Operator agrees to lease the Aircraft to User pursuant to the provisions of
FAR 91.501(b)(6) and to provide a fully qualified flight crew for all operations
on a non-continuous basis commencing on the first date set forth hereinabove and
continuing unless and until terminated. Either party may terminate this
Agreement by giving thirty (30) days written notice to the other party.

2. User shall pay Operator for each flight conducted under this Agreement the
actual expenses of each specific flight, including the actual expense of any
“deadhead” flights made for User, as authorized by FAR Part 91.501(d). The
expenses authorized by FAR Part 91.501(d) include:

 

  (a) Fuel, oil, lubricants and other additives.

  (b) Travel expenses of the crew, including food, lodging and ground
transportation.

  (c) Hangar and tie down costs away from the Aircrafts’ base of operations.

  (d) Insurance obtained for the specific flight.

  (e) Landing fees, airport taxes and similar assessments.

  (f)

Customs, foreign permit and similar fees directly related to the



--------------------------------------------------------------------------------

 

flight.

  (g) In flight food and beverages.

  (h) Passenger ground transportation.

  (i) Flight planning and weather contract services.

In addition, User shall pay Operator for each such flight and “deadhead” flight
the costs of engine maintenance, aircraft cleaning, and, if applicable, any
contracted (temporary) flight crew, which cost shall not exceed 100% of the
expenses listed in subparagraph (a) of this paragraph, as authorized by FAR
91.501(d).

3. User agrees to pay any federal transportation excise tax (“FET”) due on the
fees set forth in paragraph 2 above. FET is currently imposed at a rate of 7.5%
of the amount paid for taxable transportation, with an additional fee of $3.60
per passenger per segment. For certain international flights, the tax is instead
imposed as a per passenger international facilities fee currently at the rate of
$16.10 per passenger per arrival to or departure from the United States. In
addition, there are special rules for flights to and from Alaska and Hawaii. The
per passenger fees are periodically updated by the IRS. Operator shall include
the appropriate FET amount on each invoice. Operator shall be responsible for
collecting, reporting and remitting FET to the U.S. Internal Revenue Service.

4. Operator will pay all expenses related to the operation of the Aircraft when
incurred. Operator will provide an invoice to User for the fees described herein
within 30 days of the last flight of a particular trip. User shall pay Operator
for said expenses within thirty (30) days of receipt of the invoice therefore.

5. User will provide Operator with requests for flight time and proposed flight
schedules as far in advance of any given flight as possible. Requests for flight
time and proposed flight schedules shall be made in compliance with Operator’s
scheduling procedures. In addition to proposed schedules and flight times, User
shall provide at least the following information for each proposed flight at
some time prior to scheduled departure as required by Operator or Operator’s
flight crew.

 

  (a) Proposed departure point;

  (b) Destination;

  (c) Date and time of flight;

  (d) The number and names of anticipated passengers;

  (e) Designation of each passenger’s trip purpose (personal or business);

  (f) The nature and extent of unusual luggage and/or cargo to be carried;

  (g) The date and time of a return flight, if any; and

  (h) Any other information concerning the proposed flight that may be pertinent
or required by Operator or Operators flight crew.

 

2



--------------------------------------------------------------------------------

6. Operator shall pay all expenses related to the ownership and operation of the
Aircraft and shall employ, pay for and provide to User a qualified flight crew
for each flight made under this Agreement.

7. Operator shall be solely responsible for securing maintenance, preventive
maintenance and required or otherwise necessary inspections on the Aircraft, and
shall take such requirements into account in scheduling the Aircraft. No period
of maintenance, preventive maintenance or inspection shall be delayed or
postponed for the purpose of scheduling the Aircraft, unless said maintenance or
inspection can be safely conducted at a later time in compliance with all
applicable laws and regulations, and within the sound discretion of the pilot in
command.

8. In accordance with applicable FARs, the flight crew will exercise all of its
duties and responsibilities in regard to the safety of each flight conducted
hereunder. User specifically agrees that the pilot in command, in his sole
discretion, may terminate any flight, refuse to commence any flight, or take
other action which in the considered judgment of the pilot in command is
necessitated by considerations of safety.

9. Operator will provide such additional insurance coverage as User shall
request or require; provided, however, that the cost of such additional
insurance may be borne by User as set forth in paragraph 2(d) hereof.

10. User warrants that:

 

  (a) It will use the Aircraft for and on account of its own personal business
or pleasure only, and will not use the Aircraft for the purposes of providing
transportation for passengers or cargo in air commerce for compensation or hire;
and

 

  (b) During the term of this Agreement, it will abide by and conform to all
such laws, governmental and airport orders, rules and regulations, as shall from
time to time be in effect relating in any way to their operation and use of the
Aircraft by a time sharing User.

11. Neither this Agreement nor either party’s interest herein shall be
assignable to any other party. This Agreement shall inure to the benefit of and
be binding upon the parties hereto, their heirs, representatives and successors.

12. No provision of this Agreement may be amended unless such amendment is
agreed to in writing and signed by the parties.

 

3



--------------------------------------------------------------------------------

13. Nothing herein shall be construed to create a partnership, joint venture,
franchise, employer-employee relationship or to create any relationship of
principal and agent.

14. This Agreement shall be governed by and construed in accordance with the
laws of the Commonwealth of Virginia, without regard to its choice of law
provisions.

15. TRUTH IN LEASING STATEMENT UNDER SECTION 91.23 OF THE FEDERAL AVIATION
REGULATIONS.

(A)    ALTRIA CLIENT SERVICES INC. (“OPERATOR”) HEREBY CERTIFIES THAT THE
AIRCRAFT HAVE BEEN INSPECTED AND MAINTAINED WITHIN THE 12 MONTH PERIOD PRECEDING
THE DATE OF THIS AGREEMENT IN ACCORDANCE WITH THE PROVISIONS OF FAR PART 91 AND
ALL APPLICABLE REQUIREMENTS FOR THE MAINTENANCE AND INSPECTION THEREUNDER HAVE
BEEN MET.

(B)    ALTRIA CLIENT SERVICES INC. (“OPERATOR”) AGREES, CERTIFIES AND KNOWINGLY
ACKNOWLEDGES THAT WHEN THE AIRCRAFT ARE OPERATED UNDER THIS AGREEMENT, IT SHALL
BE KNOWN AS, CONSIDERED, AND SHALL IN FACT BE THE OPERATOR OF THE AIRCRAFT.

(C)    THE PARTIES UNDERSTAND THAT AN EXPLANATION OF FACTORS AND PERTINENT
FEDERAL AVIATION REGULATIONS BEARING ON OPERATIONAL CONTROL CAN BE OBTAINED FROM
THE LOCAL FLIGHT STANDARDS DISTRICT OFFICE.

(D)    OPERATOR CERTIFIES THAT IT SHALL COMPLY WITH THE TRUTH-IN-LEASING
REQUIREMENTS DEFINED IN EXHIBIT B ATTACHED HERETO.

IN WITNESS WHEREOF, the parties hereto have caused the signatures of their
authorized representatives to be affixed below on the day and year first above
written. The persons signing below warrant their authority to sign.

 

Operator:

      User:

ALTRIA CLIENT SERVICES INC.

    MICHAEL E. SZYMANCZYK

By:

 

/s/ KEVIN P. BENNER

    /s/ MICHAEL E. SZYMANCZYK

Name:

 

Kevin P. Benner

   

Title:

 

Senior Vice President, Human Resources

   

 

4



--------------------------------------------------------------------------------

EXHIBIT A

 

Registration

Number

   Serial
Number   

Aircraft Description

N606PM

   1512    2003 Gulfstream Aerospace Corporation G300 Aircraft

N608PM

   1486    2002 Gulfstream Aerospace Corporation GIV-SP Aircraft

 

5



--------------------------------------------------------------------------------

EXHIBIT B

INSTRUCTIONS FOR COMPLIANCE WITH

TRUTH IN LEASING REQUIREMENTS

 

1. Mail a copy of the Agreement to the following address via certified mail,
return receipt requested, immediately upon execution of the agreement (14 C.F.R.
91.23 requires that the copy be sent within twenty-four (24) hours after it is
signed):

Federal Aviation Administration

Aircraft Registration Branch

ATTN: Technical Section

P.O. Box 25724

Oklahoma City, Oklahoma 73125

 

2. Telephone or fax the nearest Flight Standards District Office at least
forty-eight (48) hours prior to the first flight made under this Agreement.

 

3. Carry a copy of the Agreement in the Aircraft at all times when the Aircraft
is being operated under the Agreement.

 

6